i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00379-CV

                        Ben ARIZOLA, CRNA and Jerome Nayigiziki, CRNA,
                                        Appellants

                                                   v.

             Juan C. RODRIGUEZ, Individually and as Next Friend of Ana J. Rodriguez,
                         Carlos Aletis Rodriguez, Jackeline Rodriguez, and Andres Alejandro
                                       Rodriguez, Minors
                                          Appellees

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2007-CVQ-002135-D4
                               Honorable O.J. Hale Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellants filed an unopposed motion to dismiss this appeal. We grant the motion. See TEX .

R. APP . P. 42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM